Exhibit 10.1

 



AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment To Executive Employment Agreement (“Amendment”), effective June
30, 2019, hereby amends the Executive Employment Agreement (the “Agreement”)
dated July 1, 2010, as amended to date, between Reprints Desk, Inc., a Delaware
corporation (the “Company”), Research Solutions, Inc., a Nevada corporation
(“Research Solutions”), and Peter Derycz (“Executive”).

 

WHEREAS, the parties have complied with the terms of the Agreement until the
date hereof; and

 

WHEREAS, the parties wish to amend the terms of the Agreement.

 

NOW THEREFORE, for the mutual promises and other consideration described herein,
the parties hereto agree as follows:

 

1.       Section 1(d) Term is amended as follows:

 

Term. The term of employment of Executive by the Company pursuant to this
Employment Agreement shall be for the period commencing on the Commencement Date
and ending on June 30, 2020, or such earlier date that Employee’s employment is
terminated in accordance with the provisions of this Employment Agreement.

 

2.       Section 2(a) Base Salary is amended as follows:

 

Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of Three Hundred
Sixty Thousand Seven Hundred Dollars ($360,700) per year (“Base Salary”). The
Base Salary shall be paid in accordance with the Company’s regularly established
payroll practice. Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Company.

 

3.       Section 3(b) Severance is amended as follows:

 

Severance. Except in situations where the employment of Executive is terminated
For Cause, By Death or By Disability (as defined in Section 4 below), in the
event that the Company terminates the employment of Executive at any time,
Executive will be eligible to receive an amount equal to six (6) months of the
then-current Base Salary of the Executive payable in the form of salary
continuation. Executive’s eligibility for severance is conditioned on Executive
having first signed a release agreement in the form attached as Exhibit A.
Executive shall not be entitled to any severance payments if Executive’s
employment is terminated For Cause, By Death or By Disability (as defined in
Section 4 below) or if Executive’s employment is terminated by Executive (in
accordance with Section 5 below).

 

Except as expressly amended or modified herein, all terms and conditions of the
Agreement are hereby ratified, confirmed and approved and shall remain in full
force and effect. In the event of any conflict or inconsistency between this
Amendment and the Agreement, this Amendment shall govern.

 



 

 

 

This Amendment and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.

 

This Amendment may be executed and delivered by facsimile signature and in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

 

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

 

REPRINTS DESK, INC.:



 

 



By: /s/ Alan Urban  

 

Name and Title: Alan Urban, CFO & Secretary

 



 

 

RESEARCH SOLUTIONS, INC.:

 

 



By: /s/ Alan Urban  



 

Name and Title: Alan Urban, CFO & Secretary

 

 

 

EXECUTIVE:

 

 



By: /s/ Peter Derycz  



 

Name: Peter Derycz

 

 

 



 

